—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in dismissing a child abuse petition against respondent Eric M., finding that he was not a "person legally responsible” (Family Ct Act § 1012 [g]). The proof at the fact-finding hearing demonstrated that Eric M. was a "person responsible for the child’s care at the relevant time” and was "continually * * * in the same household as the child” (Family Ct Act § 1012 [g]). We modify the order, therefore, by reinstating the petition against Eric M. (Appeal from Order of Erie County Family Court, Honan, J. — Abuse.) Present — Denman, P. J., Green, Balio, Fallon and Boomer, JJ.